Exhibit 10.2

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

2014 OMNIBUS EMPLOYEE INCENTIVE PLAN

 

PERFORMANCE-BASED RESTRICTED STOCK AWARD AGREEMENT

 

Grantee: ·

Target Award:  · shares of Restricted Stock

Grant Date:  ·

Fair Market Value on Grant Date:  $·

 

This Performance-Based Restricted Stock Award Agreement (the “Award Agreement”)
is dated as of the Grant Date by and between the Grantee and Spirit AeroSystems
Holdings, Inc. (the “Company”), pursuant to the Spirit AeroSystems
Holdings, Inc. 2014 Omnibus Incentive Plan (as amended from time to time, the
“Plan”) and the Company’s Long-Term Incentive Program (as amended from time to
time, the “LTIP”).  Capitalized terms not defined in this Award Agreement have
the meanings as used or defined in the Plan.

 

1.              Award.  Pursuant to the Plan and the LTIP, the Company hereby
awards to the Grantee the Target Award of Restricted Stock.  The number of
Shares that the Grantee will vest in will be determined based on the conditions
and Performance Measures contained in Paragraph 2.  Subject to the restrictions
set forth in the Plan, the Grantee will have the rights and privileges of a
stockholder as to the Restricted Stock, including without limitation the right
to vote such Restricted Stock.

 

2.              Vesting and Expiration of Restricted Period.

 

(a)         For purposes of this Agreement, the “Performance Period” shall be
the three-year period beginning on January 1, 2018 and ending on December 31,
2020.

 

(b)         The Restricted Stock is subject to forfeiture until it vests. 
Except as otherwise provided herein or in the Plan, the Restricted Stock will
vest and the Restricted Period will expire on the last day of the Performance
Period, subject to the Grantee’s continuous service to the Company from the
Grant Date through the last day of the Performance Period.

 

(c)          The percentage of Restricted Stock that will actually vest will
range from 0% to 200% and be based, in equal parts, on the achievement of the
following Performance Measures:

 

--------------------------------------------------------------------------------


 

i.                  Total shareholder return over the Performance Period as
compared to the Company’s Peer Group, as determined pursuant to Exhibit A
attached hereto; and

 

ii.               Free Cash Flow as Percentage of Revenue, as determined
pursuant to Exhibit B attached hereto.

 

(d)         Following the end of the Performance Period, the Committee will
determine in its sole discretion and certify in writing whether, and to what
extent, the Performance Measures were achieved for the Performance Period (
“Actual Performance”).  Based on Actual Performance, the Committee will then
calculate and certify in writing the percentage of the Restricted Stock that the
Grantee will vest in (the “Actual Award”).  Any Restricted Stock outstanding and
unvested at the end of the Performance Period will be forfeited.  The
determination of Actual Performance will be in the sole discretion of the
Committee and will be final, conclusive, binding and unappealable.

 

(e)          Except as otherwise provided herein, upon vesting, the restrictions
set forth in the Plan or in this Award Agreement will be of no further force or
effect with respect to vested Restricted Stock.

 

3.              Delivery.  The Shares underlying the Restricted Stock will be
held by the Company in the Grantee’s name and will be delivered promptly
following the date on which the Restricted Stock vests.

 

4.              Dividends.  No dividends payable on the Restricted Stock will be
paid or accumulated by the Company until such Restricted Stock vests and the
restrictions on such Restricted Stock expire.

 

5.              Forfeiture.  Except as provided in Paragraph 6 or 7 and
Sections 13.1 and 15.7 of the Plan, or as otherwise determined by the Committee,
upon the Grantee’s Termination prior to vesting and the expiration of the
Restricted Period, any outstanding, unvested Restricted Stock will be forfeited.

 

6.              Death or Disability.  Notwithstanding any other provision of
this Award Agreement or the Plan, upon the Grantee’s Termination due to death or
Disability prior to vesting and the expiration of the Restricted Period, the
Grantee will vest in a prorated portion of his or her Target Award, prorated
based on the number of days continuously employed during the Performance Period,
and the Shares underlying the Restricted Stock will be delivered promptly
following the Grantee’s Termination.

 

7.              Retirement.  Notwithstanding any other provision of this Award
Agreement or the Plan, upon the Grantee’s Termination due to Retirement prior to
vesting and

 

2

--------------------------------------------------------------------------------


 

the expiration of the Restricted Period, the Grantee will vest in a prorated
portion of his or her Actual Award, as calculated and certified by the Committee
pursuant to Section 2(c) and prorated based on the number of days continuously
employed during the Performance Period, and the Shares underlying the Restricted
Stock will be delivered promptly following the date of determination of the
Actual Award pursuant to Paragraph 2(c).  For purposes of this Award Agreement,
“Retirement” means Termination on or after the date when the Grantee has
attained age 62.

 

8.              Clawback Policy/Recoupment.  The Award of Restricted Stock is
subject to the clawback provisions of Section 15.20 of the Plan, any applicable
law and any Company policy on the recovery of compensation, as it exists now or
as later adopted and as amended and in effect from time to time.

 

9.              Transferability and Resale Restrictions.  Prior to vesting and
the expiration of the Restricted Period, the Restricted Stock may not be
assigned, alienated, pledged, attached, sold, or otherwise transferred or
encumbered by the Grantee other than by will or by the laws of descent and
distribution and any such purported assignment, alienation, pledge, attachment,
sale, transfer, or encumbrance will be void and unenforceable against the
Company or any Affiliate.  Any Shares delivered pursuant to this Award Agreement
will be subject to such conditions and restrictions on transfer (if any) as are
set forth in the Company’s certificate of incorporation and bylaws, as well as
any stockholders agreement and any other agreement entered into with respect to
such Shares.

 

10.       Tax Representations and Tax Withholding.  The Grantee has had an
opportunity to review with his or her own tax advisors the federal, state, local
and foreign tax consequences of the transactions contemplated by this Award
Agreement.  The Grantee is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents.  The Grantee
will be required to pay to the Company or any Affiliate, and the Company or any
Affiliate will have the right to withhold, from any cash or shares deliverable
under this Award or from any compensation or other amounts owing to the Grantee,
the amount of any required withholding taxes in respect of this Award, its
exercise, or any payment or transfer under this Award and to take such other
action as may be necessary in the opinion of the Committee or the Company to
satisfy all obligations for the payment of such withholding and taxes.

 

3

--------------------------------------------------------------------------------


 

11.       83(b) Elections.  The grant of Restricted Stock in this Award
Agreement is intended to constitute a transfer of such Restricted Stock within
the meaning of Code Section 83.  Accordingly, the Grantee is eligible to make an
election under Code Section 83(b) with respect to the Restricted Stock, subject
to complying with all applicable requirements for making such an election,
including, but not limited to, the requirement that such election be made within
30 days after the Grant Date.  If the Grantee makes an election under Code
Section 83(b), the Grantee will notify the Company of such election within 10
days of filing notice of the election with the Internal Revenue Service or other
governmental authority, in addition to any filing and notification required
pursuant to Code Section 83(b) or other applicable provision.

 

12.       Entire Agreement.  The Plan and the LTIP are incorporated herein by
reference.  This Award Agreement, the Plan and the LTIP constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter hereof and supersede all prior understandings and agreements with respect
to such subject matter.  Except as otherwise set forth herein, this Award
Agreement shall be construed in accordance with the provisions of the Plan and
if and to the extent that this Award Agreement conflicts or is inconsistent with
the terms, conditions and provisions of the Plan, the Plan shall control.  Any
action taken or decision made by the Committee arising out of or in connection
with the construction, administration, interpretation or effect of this Award
Agreement shall lie within its sole discretion, as the case may be, and shall be
final, conclusive and binding on the Grantee and all persons claiming under or
through the Grantee.

 

13.       Severability.  If any provision of this Award Agreement is or becomes
or is deemed to be invalid, illegal, or unenforceable in any jurisdiction or as
to any person or entity or Award, or would disqualify the Award under any law
deemed applicable by the Committee, such provision will be construed or deemed
amended to conform to the applicable laws, or if it cannot be construed or
deemed amended without, in the determination of the Committee, materially
altering the intent of the Award Agreement, such provision will be construed or
deemed stricken as to such jurisdiction, person or entity or Award and the
remainder of the Award Agreement will remain in full force and effect.

 

14.       Amendment.  The Committee may, to the extent consistent with the terms
of this Award Agreement, waive any conditions or rights under, amend any terms
of, or alter, suspend, discontinue, cancel, or terminate, this Award or this
Award Agreement, prospectively or retroactively, except that any such waiver,
amendment, alteration, suspension, discontinuance, cancellation, or termination
that would materially and adversely affect the rights of the Grantee under this
Award Agreement will not be effective without consent of the Grantee.  Except as
provided in Section 14.1 of the Plan, the Board may amend, alter, suspend,
discontinue, or terminate the Plan or any portion thereof at any time.

 

4

--------------------------------------------------------------------------------


 

15.       No Obligation to Employ.  Nothing in this Award Agreement or the Plan
will be construed as giving the Grantee any right to be retained in the employ
or service of the Company or any Affiliate.  The Company or any Affiliate may at
any time dismiss the Grantee from employment or discontinue any consulting
relationship, free from any liability or any claim under this Award Agreement
and the Plan, unless otherwise expressly provided in this Award Agreement or the
Plan.  By accepting this Award, the Grantee will be deemed to have waived any
claim to continued exercise or vesting of this Award or to damages or severance
entitlement related to non-continuation of this Award beyond the period provided
under this Award Agreement or the Plan, except to the extent of any provision to
the contrary in any written employment contract or other agreement between the
Company or any Affiliate and the Grantee, whether any such agreement is executed
before, on, or after the Grant Date.

 

16.       Notices and Information.  Any notice required to be given or delivered
to the Company under the terms of this Award Agreement shall be in writing and
addressed to the Corporate Secretary of the Company at its principal corporate
offices.  Any notice required to be given or delivered to the Grantee shall be
in writing and addressed to the Grantee at the Grantee’s last known address on
file with the Company.  All notices shall be deemed to have been given or
delivered upon:  (i) personal delivery; (ii) three (3) days after deposit in the
United States mail by certified or registered mail (return receipt requested);
(iii) one (1) business day after deposit with any return receipt express courier
(prepaid); or (iv) one (1) business day after transmission by facsimile.  For
additional information regarding this Award Agreement, the LTIP, the Plan or the
administrators of the Plan, please contact the Company’s Corporate Secretary at
3801 South Oliver, Wichita, Kansas 67210, (316) 526-9000.

 

17.       Successors.  The Company may assign any of its rights under this Award
Agreement.  This Award Agreement shall be binding upon and inure to the benefit
of the successors and assigns of the Company.

 

18.       GOVERNING LAW.  THIS AWARD AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
APPLICABLE TO CONTRACTS MADE AND PERFORMED WHOLLY WITHIN THE STATE OF DELAWARE,
WITHOUT GIVING EFFECT TO THE CONFLICT OF LAWS PROVISIONS THEREOF.

 

19.       Headings.  The headings in this Award Agreement are for convenience of
reference only, and in the event of any conflict, the text of this Award
Agreement, rather than such headings will control.

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, SPIRIT AEROSYSTEMS HOLDINGS, INC. has caused this Award
Agreement to be duly executed and delivered as of the Grant Date.

 

 

 

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

By:

 

 

 

Name:

 

6

--------------------------------------------------------------------------------


 

EXHIBIT A

TOTAL SHAREHOLDER RETURN

 

The achievement of relative Total Shareholder Return (“TSR”) over the
Performance Period will be given 50% weighting in the determination of Actual
Performance.

 

The Company’s peer group is as set forth below and subject to the following
adjustments and other adjustments that may be made by the Company from time to
time (the “Peer Group”): (i) Any company that ceases to be publicly traded on or
before December 31, 2020 for any reason other than liquidation or Chapter 11
reorganization will be excluded from the peer group. (ii) Any company that
ceases to be publicly traded on or before December 31, 2020 due to liquidation
or Chapter 11 reorganization will be deemed to be in “last place” for purposes
of calculating TSR.

 

Peer Group

Arconic Inc. (ARNC)

 

Moog Inc. (MOG.A)

BorgWarner Inc. (BWA)

 

Parker-Hannifin Corporation (PH)

Curtiss-Wright Corporation (CW)

 

Rockwell Collins Inc. (COL)

Esterline Technologies Corporation (ESL

 

Teledyne Technologies (TDY)

Harris Corporation (HRS)

 

Tenneco Inc. (TEN)

Huntington Ingalls Industries, Inc. (HII)

 

Terex Corp. (TEX)

Ingersoll-Rand PLC (IR)

 

Textron Inc. (TXT)

L-3 Communications Holdings (LLL)

 

Triumph Group, Inc. (TGI)

 

TSR over the Performance Period will be calculated on a cumulative basis using
dividend-adjusted closing prices under the following formula:  (A) / (B) — 1,
where: (A) equals the 20-trading-day average share price for the period ending
December 31, 2020, and (B) equals the 20-trading-day average share price for the
period ending December 31, 2019.

 

The percentage of Restricted Stock that will vest based on TSR is as follows:

 

 

 

Threshold

 

Target

 

Maximum

The Company’s rank among Peer Group

 

25th percentile

 

50th percentile

 

90th percentile

Percentage of Restricted Stock that will vest

 

25%

 

100%

 

200%

 

If the calculated TSR falls between two percentiles, the Actual Award will be
interpolated accordingly, using the “percentrank” function within Excel. For
example, if the calculated TSR falls in the 70th percentile relative to the peer
group, the associated award will be halfway between the target award and the
maximum award for this performance goal. If the calculated TSR falls below the
25th percentile, no percentage of the Restricted Stock will vest for this
Performance Measure.

 

7

--------------------------------------------------------------------------------


 

EXHIBIT B

FREE CASH FLOW AS A PERCENTAGE OF REVENUE

 

The achievement of Free Cash Flow as a percentage of Revenue (the “FCF %”) over
the Performance Period will be given a 50% weighting in the determination of
Actual Performance.

 

The FCF % will be calculated on a cumulative basis over the Performance Period,
by dividing Company’s total Free Cash Flow over the Performance Period by the
Company’s total revenue over the Performance Period.

 

The percentage of Restricted Stock that will vest based on FCF as % of Revenue
is as follows:

 

 

 

Threshold

 

Target

 

Maximum

FCF %

 

7.0%

 

7.75%

 

9.0%

Percentage of Restricted Stock that will vest

 

25%

 

100%

 

200%

 

If the calculated FCF % falls between two percentage levels, the Actual Award
will be interpolated accordingly, using the “percentrank” function within
Excel.  For example, if the calculated percentage is 8.375%, the associated
award will be halfway between the target award and the maximum award for this
performance goal. If the calculated FCF as % of Revenue falls below 7.0%, no
percentage of the Restricted Stock will vest for this Performance Measure.

 

8

--------------------------------------------------------------------------------